PER CURIAM.
In an appeal from an order of the Bankruptcy Court overruling a motion to set aside the discharge of the bankrupt, it appearing that no objections to discharge or specifications in opposition had been filed in the said cause prior to the date set for hearing on discharges by the rules of the court, that the appellant, as creditor, had notice of the application for discharge sent to the last known place of residence of the said creditor but did not read it, and that a copy of the notice is not made a part of the record, and it further appearing that the claim of the appellant that there was no notice of the date upon which the application for discharge was considered, is not supported by the record although sought to be covered by stipulation, it is ordered that the appeal be and it is hereby dismissed, though in the view of the court this dismissal is not to be taken as approval of the loose practice indicated in the district court in considering petitions for discharge upon days other than those fixed by rule of court or without notice to trustee, and creditor if not considered in pursuance of rule. It is so ordered.